         Case 2:13-cr-00221-APG-CWH Document 346 Filed 08/17/21 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA,                              Case No.: 2:13-cr-00221-APG-CWH

 4          Plaintiff                                    Order Granting Motion to Seal and
                                                        Denying Motion to Deny Government’s
 5 v.                                                                 Motion

 6 SESLEY WILLIAMS,                                                 [ECF Nos. 312, 341]

 7          Defendant

 8         Defendant Sesley Williams moves to file under seal the medical records she submitted in

 9 support of her motion for compassionate release. The request is supported by good cause, as

10 those records contain personal and private information. Kamakana v. City and County of

11 Honolulu, 447 F.3d 1172 (9th Cir. 2006). I therefore grant it.

12         Williams also filed a motion pro se in which she objects to the United States putting a

13 hold on her prison trust account. ECF No. 341. The United States responds by acknowledging it

14 erroneously put a hold her account but that the hold has since been released, so Williams’ motion

15 is moot. I deny Williams’ motion because it is moot and because she filed it pro se even though

16 she is represented by an attorney in this case. LR IA 11-6(a).

17          I THEREFORE ORDER that defendant Sesley Williams’s motion to file under seal

18 (ECF No. 312) is granted. The clerk of the court shall unseal the three-page motion (ECF No.

19 312), but the medical records filed at ECF No. 312-1 shall remain under seal.

20         I FURTHER ORDER that defendant Sesley Williams’s motion to deny government’s

21 motion (ECF No. 341) is denied.

22         DATED this 17th day of August, 2021.

23
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
